Citation Nr: 0915121	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  93-20 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected medullary sponge kidney with recurrent kidney 
stones, currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities.


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from September 1975 to August 
1978 and from June 1980 to July 1983.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1991 rating decision 
of the St. Petersburg, Florida, Regional Office which, in 
pertinent part, denied increased evaluations for the 
Veteran's recurrent kidney stones, right knee impairment, and 
recurrent bilateral inguinal hernias, and denied a total 
disability rating for compensation purposes based on 
individual unemployability.  

In August 1991, the Veteran testified at a hearing before a 
Department of Veterans Affairs (VA) hearing officer.  At the 
hearing, the Veteran withdrew his appeal as to the denial of 
an increased evaluation for his right knee disability.  In 
September 1995 and June 1997, the Board remanded the 
Veteran's claims to the St. Petersburg, Florida, Regional 
Office for additional action.

In a September 1999 decision, the Board denied increased 
evaluations for the Veteran's recurrent kidney stones and 
recurrent bilateral inguinal hernias; however, the Board 
remanded the issue of a total disability rating for 
compensation purposes based on individual unemployability to 
the RO for additional action.

In September 2000, the St. Petersburg, Florida, Regional 
Office denied service connection for a medullary sponge 
kidney.  The Veteran appealed that determination.  In 
February 2001, VA received notice that the Veteran had moved 
to West Virginia; thus, the Veteran's claims files were 
subsequently transferred to the Huntington, West Virginia, 
Regional Office.

In August 2003, the Veteran testified at video conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing testimony is associated with the 
claims file.  

While the appeal as to the claim of service connection for 
medullary sponge kidney was pending, the Veteran requested an 
increase in the disability rating for the service-connected 
kidney stones; however, that claim was denied by rating 
decision dated February 2003.  

In a November 2003 decision, the Board granted service 
connection for a medullary sponge kidney; however, the issue 
of a total disability rating for compensation purposes based 
on individual unemployability was once again remanded to the 
Regional Office for additional development.

In a December 2003 rating decision, the Huntington, West 
Virginia, Regional Office effectuated the Board's award of 
service connection for the medullary sponge kidney, and 
assigned a noncompensable evaluation.  The Veteran appealed 
the initial noncompensable rating assigned for the service-
connected medullary sponge kidney.  

In a March 2004 rating decision, the Huntington, West 
Virginia, Regional Office confirmed and continued the 
noncompensable evaluation for the service-connected medullary 
sponge kidney, and the appeal continued.  

In December 2004, the Board once again remanded the issue of 
a total rating for compensation purposes based on individual 
unemployability, as well as the issue of entitlement to an 
initial compensable rating for the service-connected 
medullary sponge kidney to the Huntington, West Virginia, 
Regional Office for additional action.

The Veteran subsequently moved to Tennessee and his claims 
files were transferred to the Nashville, Tennessee, Regional 
Office (RO).  As of this date, jurisdiction of the Veteran's 
claims files remains with the Nashville RO.

Significantly, in an April 2005 rating decision, the RO 
determined that the March 2004 rating decision was clearly 
and unmistakably erroneous in granting a separate 
noncompensable evaluation for the service-connected medullary 
sponge kidney.  In so doing, the RO essentially determined 
that the service-connected recurrent kidney stones were part 
and parcel of the medullary sponge kidney (essentially caused 
thereby) and should not be separately rated.  As such, the 
Veteran's service-connected renal disorder was 
recharacterized as a medullary sponge kidney with recurrent 
stones evaluated as 30 percent disabling.  

In other words, the March 2004 rating decision was amended to 
include the medullary sponge kidney as part of the evaluation 
for the recurrent kidney stones caused by the medullary 
sponge kidney.  A statement of the case (SOC) as to the newly 
recharacterized issue of entitlement to an increased rating 
for the service-connected medullary sponge kidney with 
recurrent kidney stones was issued and the Veteran perfected 
his appeal with the submission of a written statement 
accepted in lieu of a VA Form 9, received at the RO in 
September 2005.  

In the same September 2005 correspondence, the Veteran 
submitted both an informal application to reopen his claims 
of entitlement to service connection for a low back disorder 
and hepatitis C and a claim for an increased evaluation for 
his right foot injury residuals.  As these issues have not 
been developed or certified on appeal, they are once again 
referred to the RO for appropriate consideration.

In April 2006, the issues of entitlement to an increased 
rating for the service-connected medullary sponge kidney, and 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU), were once again remanded to 
the RO for additional development of the record.

In sum, the TDIU appeal has been pending since the Veteran 
appealed the January 1991 rating decision.  The appeal as to 
an increased rating for the service-connected medullary 
sponge kidney with chronic kidney stones, currently rated as 
30 percent disabling, has been pending since the Veteran 
disagreed with the initial (erroneously assigned) 
noncompensable rating for the medullary sponge kidney 
pursuant to the December 2003 rating decision).  During the 
pendency of that appeal, the issue of entitlement to an 
initial compensable rating for the service-connected 
medullary sponge kidney was essentially subsumed by the 30 
percent rating assigned for the service-connected recurrent 
kidney stones; thus, the issue on appeal became entitlement 
to an increased rating for the service-connected medullary 
sponge kidney with recurrent kidney stones, as reflected on 
the title page of this decision.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c); 38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  For the period covered in this appeal with regard to this 
issue, the service-connected medullary sponge kidney with 
recurrent kidney stones is manifested by chronic renal stone 
formation occurring regularly, causing daily severe pain and 
discomfort, and resulting in a disability picture that more 
nearly approximates renal dysfunction productive of a 
definite decrease in kidney function.

2.  The Veteran's service-connected medullary sponge kidney, 
now rated as 60 percent disabling, is shown to be of such a 
nature and severity as to preclude the performance of all 
types of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 60 percent rating, 
but no higher, have been met for the service-connected 
medullary sponge kidney with recurrent kidney stones.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Codes 7508, 7533 
(2008).

2.  The criteria for the assignment of a TDIU have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Regarding the TDIU claim, it would have been impossible to 
provide an adequate duty-to-assist letter to the Veteran 
prior to the initial adjudication because the claim has been 
pending since 1991, which is years before the current law 
went into effect.  Nevertheless, the Veteran was subsequently 
provided with adequate notification and assistance, and 
moreover, given the grant of a TDIU on appeal, any defect 
with the timing or content of the notice letters results in 
harmless error.

Regarding the increased rating claim, the Veteran requested 
service connection for medullary sponge kidney in September 
2002.  The RO interpreted that claim as including a claim for 
increase for the service-connected kidney stones.  In so 
doing, the RO provided the Veteran pre-adjudication notice by 
letter dated in January 2003.

This notification substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate an 
increased rating claim and the relative duties of VA and the 
claimant to obtain evidence.  

Then, in a subsequent notice letter dated in May 2006, the RO 
provided notification regarding the assignment of effective 
dates and initial disability evaluations for any grant of 
service connection.  

The notice provided to the Veteran did not specifically 
comply with the holding in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  However, the notice errors in this case did 
not affect the essential fairness of the adjudication because 
VA cured the procedural defects and has obtained all relevant 
evidence.  The notices provided to the Veteran over the 
course of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

The notice errors did not affect the essential fairness of 
the adjudication because VA has obtained all relevant 
evidence and the Veteran has demonstrated actual knowledge of 
what was necessary to substantiate the claim.  Specifically, 
a review of the claims file reflects that the Veteran and his 
accredited representative understand the relevant criteria 
for rating the service-connected kidney stone disability in 
question.  The Veteran specifically requested that his 
medullary sponge kidney be considered as part of the service-
connected disability, and explained that the frequency and 
severity of his recurrent kidney stones were a result of the 
medullary sponge kidney.  The Veteran has, in numerous 
correspondence to the RO, explained that the frequency of 
kidney stone recurrence is unusual and has consistently 
maintained that the rating currently assigned does not 
adequately compensate him based on the severity of his 
disability.  Moreover, no additional amount of notice in this 
case would change the outcome.  In this case, the Board is 
increasing the rating by analogy and the rating criteria 
pertinent to the Veteran's service-connected disability have 
been provided to the Veteran in numerous rating decisions, 
statements of the case, and supplemental statements of the 
case.  This case has been remanded numerous times, and 
another remand would provide no useful purpose.  The briefs 
of the Veteran's representative, as well as the Veteran's 
correspondence, discuss the relevant medical findings.  These 
actions by the Veteran and his representative indicate actual 
knowledge of the right to submit additional evidence and of 
the availability of additional process.  As actual knowledge 
of the Veteran's procedural rights and the evidence necessary 
to substantiate the claim have been demonstrated, and as the 
Veteran and those acting on his behalf have had a meaningful 
opportunity to participate in the development of his claim, 
no prejudice to the Veteran will result from proceeding with 
adjudication without additional notice or process.  
Furthermore, as discussed below, it appears that VA has 
obtained all relevant evidence.  

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of the disabilities, and afforded the Veteran 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims 
file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Rating

The Veteran seeks a rating in excess of 30 percent for the 
service-connected medullary sponge kidney with recurrent 
kidney stones.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The Veteran's service-connected medullary sponge kidney with 
recurrent kidney stones is currently rated as 30 percent 
disabling pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 
7508.  Diagnostic Code 7508 evaluates nephrolithiasis, which 
is rated as hydronephrosis, except for recurrent stone 
formation requiring one or more of the following:  (1) diet 
therapy, (2) drug therapy, (3) invasive or non-invasive 
procedures more than two times a year, in which case a 30 
percent evaluation is warranted.  38 C.F.R. § 4.115b, 
Diagnostic Code 7508.  The 30 percent rating assigned in this 
case is the maximum allowable rating under that code, and it 
is assigned for recurrent kidney stone formation.

Similarly, ureterolithiasis and stricture of the ureter under 
Diagnostic Codes 7510 and 7511, respectively, are rated as 
hydronephrosis, except for recurrent stone formation 
requiring one or more of the following:  (1) diet therapy, 
(2) drug therapy, (3) invasive or non-invasive procedures 
more than two times a year, in which case a 30 percent 
evaluation is warranted under Code 7510 or 7511.  38 C.F.R. § 
4.115b, Diagnostic Codes 7510, 7511.  The 30 percent rating 
is the maximum allowable rating under those codes as well.    

Hydronephrosis is evaluated under Diagnostic Code 7509.  This 
diagnostic code provides a 30 percent evaluation where there 
are frequent attacks of colic with infection (pyonephrosis), 
kidney function impaired.  Severe hydronephrosis is rated as 
renal dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7509.

The Veteran's service-connected medullary sponge kidney with 
recurrent kidney stones was rated as 30 percent disabling 
under Diagnostic Code 7508 because recurrent kidney stones 
were found to be the predominant disabling factor, or 
symptom, as shown by the medical evidence of record.  
Additionally, the kidney stones occurred frequently, and 
required restricted diet and medical intervention at times.

The medical evidence tends to establish that the Veteran's 
service-connected medullary sponge kidney is the cause, or 
source, of the recurrent kidney stones.  The Veteran has 
essentially reported that his chronic recurrent kidney stones 
are almost always present.  This contention, that of an 
unusually high recurrence of kidney stones over the last 
several years, is supported by the evidence of record, which 
shows objective findings of kidney stones via abdominal CT 
scans, as well as numerous emergency room visits and 
inpatient treatment revealing the presence of the kidney 
stones on a relatively consistent basis.  

For example, VA records dating back to late 2002 note 
continued treatment for chronic recurrent kidney stones.  

Further, a December 2004 VA treatment record noted complaints 
of right lower quadrant pain for several days with some 
nausea, and with a history of kidney stones.  Abdominal and 
pelvic CT noted multiple calcific densities projected over 
the left renal shadow consistent with nephrolithiasis.  
Calcific densities were also projected in the right lumbar 
area, but the right kidney was mostly obscured by gas and 
stool in the colon and therefore not adequately evaluated.  
There were a few tiny calcific densities in the pelvis, which 
could represent phleboliths [sic], and ureteric stones could 
not be completely excluded.  The impression was bilateral 
renal stones.

A December 2004 VA kidney ultrasound revealed multiple stones 
in both kidneys, versus medullary nephrocalcinosis.  There 
was no evidence of hydronephrosis.  The impression was 
possible medullary nephrocalcinosis.  Differential diagnosis 
would include renal tubular acidosis, medullary sponge 
kidneys, or hypercalcemic states.  

Significantly, a January 2005 VA addendum report noted that 
medullary sponge kidney was usually a benign condition, 
although kidney stones could be prominent in those patients, 
and that may explain why the Veteran had them.  As far as the 
examiner knew, there was no treatment for the conidition 
itself, only for the stones.  

A September 2005 VA abdominal/pelvic CT revealed bilateral 
renal calculi, as well as an indeterminate small right renal 
mass.  The impression was bilateral nephrolithiasis.

At a January 2006 VA gastrointestinal examination, scheduled 
for the purpose of determining the cause of his black stools 
and vomited blood, the Veteran reported that he had right 
groin pain, which was not new for him since he passed four to 
five kidney stones per month due to his medullary sponge 
kidney disease.  

A September 2006 VA CT of the abdomen and pelvis noted 
multiple calcified renal stones bilaterally.  There was no 
evidence of hydronephrosis.  

VA treatment records in October 2006 indicate that the 
Veteran was back in the emergency room with renal colic and 
continued bilateral kidney stones with severe pain.  
Bilateral kidney stones were confirmed with abdominal/pelvic 
CT.  The diagnosis was chronic renal colic.

At a VA examination in March 2007, the Veteran reported that 
he continued to have kidney stone passage every couple of 
months.  His blood pressure was recorded as 140/80.  The 
examiner referred to a February 2007 ultrasound of the 
abdomen that revealed bilateral renal stones, one of which 
was 9 mm, large enough to possibly require future medical 
intervention.  On examination, there was some microscopic 
hematuria, which was likely secondary to the stones.  The 
impression was bilateral nephrolithiasis (recurrent kidney 
stones).  

An April 2007 VA computerized tomography (CT) of the abdomen 
noted a gall bladder stone which had increased in size, and 
nephrolithiasis of the bilateral kidneys.  There were no 
ureteral stones or hydronephroses bilaterally.  

At a June 2008 VA examination, the Veteran reported that his 
kidney stone condition had been progressively worsening since 
its onset during service.  In addition to recurrent kidney 
stones, the Veteran had urinary urgency, dysuria, dribbling, 
hematuria, nocturia (2 voidings per night) and renal colic 7 
or more times in the previous 12 months.  Examination of the 
bladder and urethra were normal.  Abdominal/flank tenderness 
was noted.  Prostate examination was normal.  The diagnosis 
was severe, chronic and recurrent urolithiasis.  Kidney 
stones were associated with that diagnosis.  The examiner 
indicated that there were severe effects of the problem on 
the usual daily activities of chores, shopping, exercise, 
recreation, and traveling.  The Veteran was prevented from 
participating in sports, and the effect on bathing, dressing 
and toileting was moderate.  The examiner opined that the 
Veteran's severe urolithiasis precluded any significant 
physical or sedentary employment.

According to the medical evidence above, the Veteran's 
medullary sponge kidney with recurrent kidney stones is 
essentially described as a severe chronic condition, with 
severe effects on many of the usual activities of daily life.  
However, the Veteran is already in receipt of the maximum 
allowable 30 percent rating for recurrent kidney stones 
(nephrolithiasis) based on the criteria set forth at 
38 C.F.R. § 4.115(b), Diagnostic Code 7508.  Similarly, the 
criteria under Diagnostic Codes 7509 (hydronephrosis), 7510 
(ureterolithiasis), and 7511 (stricture of ureter) only 
provide for a maximum 30 percent rating as well.  Comparing 
the Veteran's symptoms to the rating criteria, however, it 
does not appear that the rating criteria under Diagnostic 
Codes 7508-7511 take into account the frequency with which 
the Veteran's stones recur.  Based on the medical evidence, 
it appears that the Veteran's recurrent kidney stone 
formation requires, at the very least, constant diet therapy, 
drug therapy, and intervention by way of invasive or 
noninvasive procedures at least two times per year.  

Other diagnostic codes have been considered, and the 
Veteran's medullary sponge kidney disability may be rated 
pursuant to Diagnostic Code 7533 for Cystic Disease of the 
Kidneys, which includes polycystic disease, uremic medullary 
cystic disease, medullary sponge kidney, and similar 
conditions.  Pursuant to Diagnostic Code 7533, these, and 
similar conditions, are to be rated as renal dysfunction.  
See 38 C.F.R. § 4.115b, Diagnostic Code 7533.  

Under the formula for evaluating renal dysfunction, found at 
38 C.F.R. § 4.115(a), a noncompensable rating is warranted 
when there is albumin and casts with a history of acute 
nephritis, or hypertension that is non-compensable under 
diagnostic code 7101.  See 38 C.F.R. § 4.115a.  A 30 percent 
rating is warranted when there is albumin constant or 
recurring with hyaline and granular casts or red blood cells; 
or transient or slight edema or hypertension at least 10 
percent disabling under DC 7101.  A 60 percent rating is 
warranted for renal dysfunction resulting in constant 
albuminuria with some edema, or definite decrease in kidney 
function, or hypertension at least 40 percent disabling under 
diagnostic code 7101.  An 80 percent rating is warranted for 
renal dysfunction resulting in persistent edema and 
albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; 
or, generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion.  
Finally, a 100 percent rating is assigned for renal 
dysfunction requiring regular dialysis, or precluding more 
than sedentary activity from one of the following:  
persistent edema and albuminuria; or, BUN more than 80mg%; 
or, creatinine more than 8mg%; or, markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular.  38 C.F.R. § 4.115a.  

Hypertension, as discussed in the rating formula above, is 
evaluated under Diagnostic Code 7101.  Under this code, a 10 
percent evaluation is warranted when the diastolic pressure 
is predominantly 100 or more, or when the systolic pressure 
is predominantly 160 or more, or when continuous medication 
is shown to be necessary for control of hypertension, with a 
history of diastolic blood pressure predominantly 100 or 
more.  A 20 percent evaluation is warranted when the 
diastolic pressure predominantly 110 or more, or when the 
systolic pressure is predominantly 200 or more.  A 40 percent 
rating is warranted when the diastolic pressure is 
predominantly 120 or more.  Finally, a 60 percent rating is 
warranted when the diastolic pressure is predominantly 130 or 
more.  38 C.F.R. § 4.104.  

This case presents an unusual set of circumstances.  At the 
outset, it appears that the Veteran's disability of recurrent 
kidney stones is more appropriately rated under the criteria 
set forth at Diagnostic Codes 7508 through 7511, for 
recurrent kidney stone formation.  However, the medical 
evidence of record appears to paint a disability picture that 
is more severe than what is contemplated by the criteria for 
rating typical recurrent kidney stone formation pursuant to 
Diagnostic Codes 7508 through 7511.  In other words, the 
Veteran's kidney stones appear to occur more frequently than 
the typical kidney stone sufferer, resulting in an unusual 
disability picture that is not adequately compensated by the 
currently assigned 30 percent rating.

Rather, the Veteran's disability is unique in that he appears 
to have nearly constant kidney stone formation, and in turn, 
nearly constant pain as the kidney stones pass.  As noted in 
the record, every radiological test between 2002 and 2008 has 
shown the presence of kidney stones.  The Veteran has had 
renal colic on numerous occasions, and reports that he is 
often in severe pain.  The fact that the Veteran has 
recurrent stones is not unique; however, the frequency with 
which they form is rather unusual, and in the Board's view is 
not contemplated by the rating criteria under Diagnostic 
Codes 7508-7511.  

By analogy, the Veteran's medullary sponge kidney with 
recurrent kidney stones may be rated pursuant to renal 
dysfunction under Diagnostic Code 7533.  Based on the unique 
circumstances of this case, that is, the constant formation 
of kidney stones and the severe and debilitating nature of 
the condition, the disability picture more nearly 
approximates that of definite decrease in kidney function, 
warranting a 60 percent rating based on renal dysfunction 
under 38 C.F.R. § 4.115a, Diagnostic Code 7533.  Although the 
medical evidence indicates that the kidneys are functioning 
normally, from the standpoint of laboratory test findings, 
the near continuous passage of kidney stones is certainly not 
normal, and in the Board's judgment is best described in the 
context of "definite decrease in kidney function."

In this regard, the criteria for the assignment of a rating 
higher than 60 percent are not met based on renal dysfunction 
because there is no objective evidence showing persistent 
edema and albuminuria with BUN of 40 to 80mg%; or, creatinine 
4 to 8mg%; or, generalized poor health characterized by 
lethargy, weakness, anorexia, weight loss, or limitation of 
exertion.  Similarly, there is no need for dialysis and 
markedly decreased kidney function is not shown.

In sum, the unique disability picture in this case is more 
appropriately rated as 60 percent disabling by analogy to 
renal dysfunction, given the severity and frequency of the 
kidney stone formation.  Resolving all doubt in the Veteran's 
favor, the criteria for the assignment of a 60 percent 
rating, but not higher, are more nearly approximated for the 
service-connected medullary sponge kidney with recurrent 
kidney stones, for the period covered in this appeal with 
regard to this issue.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

III.  TDIU

The Veteran has consistently asserted that he is unable to 
maintain substantially gainful employment because of the 
severity and frequency of his kidney stones.  More recently, 
in a February 2005 memorandum, the Veteran's vocational 
rehabilitation counselor explained that the Veteran had been 
determined infeasible for vocational rehabilitation.

A total disability rating for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
if there is one such disability, this disability shall be 
rated at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16(a).  However, it is the established policy of 
the VA that all veterans who are unable to secure or follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled on an 
extraschedular basis.  38 C.F.R. § 4.16(b).

In this case, the veteran's service-connected medullary 
sponge kidney is now rated as 60 percent disabling.  Prior to 
this decision, service connection was in effect for medullary 
sponge kidney with recurrent kidney stones, rated as 30 
percent disabling; recurrent bilateral inguinal hernias, 
rated as 20 percent disabling; impairment of the right knee, 
rated as 10 percent disabling; and injury of the right foot, 
left varicocele, and residuals of ganglion of the fourth 
finger right hand, all of which are rated as noncompensable.  
Prior to the assignment of the 60 percent rating for the 
medullary sponge kidney with recurrent kidney stones, the 
percentage requirements for consideration of a TDIU were not 
met, and the Veteran was not otherwise found to be 
unemployable as a result of his service-connected 
disabilities.

In light of the grant of an increased rating to 60 percent 
for the service-connected medullary sponge kidney with 
recurrent chronic kidney stones, the Veteran now has at least 
one service-connected disability rated as 60 percent 
disabling, thereby meeting the percentage requirements to 
qualify for the assignment of a TDIU under 38 C.F.R. 
§ 4.16(a) based solely on the service-connected medullary 
sponge kidney, rated as 60 percent disabling.  The remaining 
question, therefore, is whether the evidence demonstrates 
that the Veteran is totally disabled solely as a result of 
his service-connected disabilities.  

As mentioned above, the Veteran's Vocational Rehabilitation 
Counselor explained in a February 2005 memorandum to the 
Rating Board, that the Veteran had been determined to be 
infeasible for Chapter 31 Vocational Rehabilitation services 
by VA.  The counselor noted that the Veteran had a 
significantly decreased level of endurance and stamina that 
directly affected his ability to function in a competitive 
work setting.  His medical problems, which included a long 
history of medical treatment for his recurrent kidney stones, 
were "overwhelming" and he was unable to complete an 
appropriate training program or engage in gainful employment.  
This rendered him infeasible to reach a vocational goal, and 
he was therefore not considered employable.  

At a March 2007 VA examination, the Veteran explained that he 
continued to pass kidney stones every couple of months.  As a 
result, he was unable to hold a steady job because he had to 
take considerable time off from work when he was in the 
process of passing a stone.  The examiner found it reasonable 
that any employer would have trouble with an employee having 
to take time off from work on a regular basis in order to 
pass kidney stones.  The examiner explained that patients who 
have kidney stones do experience excruciating pain when they 
are passing the stones, and that someone undergoing acute 
kidney stone pain would definitely not be able to work at 
most jobs.  The examiner remarked that having a repeated need 
to take time off from work whenever starting a new job would 
definitely hamper one's ability to maintain employment.  

A June 2008 VA examination notes a diagnosis of severe, 
chronic, recurrent urolithiasis, with associated kidney 
stones.  The examiner opined that the Veteran's severe 
urolithiasis precluded any significant physical or sedentary 
employment.  There is no recent medical opinion to the 
contrary in the file.  The Board notes that at the time of an 
earlier VA examination in November 2002, the examiner found 
that the Veteran's pain from passing kidney stones was 
significant but that he would be able to continue to be 
employed.  Nevertheless, the examiner also stated that 
continued employment was dependent on whether the Veteran was 
able to secure certain accommodations on the job such as 
flexible scheduling or working independently by computer.  
Hard, physical labor, however, as opposed to carrying out 
supervisory tasks, would not permit continued employment.  

The evidence creates a reasonable doubt as to whether the 
Veteran is able to obtain and maintain any type of 
substantially gainful employment.  Resolving any reasonable 
doubt regarding this matter in the Veteran's favor, 
entitlement to a total evaluation based upon individual 
unemployability due to service-connected disabilities is 
established, but not until the effective date of the 
assignment of the 60 percent rating for the service-connected 
medullary sponge kidney with recurrent kidney stones.


							(Order Follows on Next 
Page)


ORDER

An increased rating of 60 percent rating, but no higher, is 
granted for the service-connected medullary sponge kidney 
with recurrent kidney stones is granted, subject to the laws 
and regulations governing the payment of monetary benefits.

A TDIU is granted, subject to the laws and regulations 
governing the payment of monetary benefits.




____________________________________________
	Debbie A. Riffe
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


